Citation Nr: 1431903	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Evaluation of a total ankle arthroplasty, right ankle, currently rated as 20 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee injury, on a direct basis.

3.  Entitlement to service connection for a left knee disorder, as secondary to service-connected right ankle disability.

4.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran has honorable active service from March 1978 to March 1981; service from March 14, 1981 to August 1982 was under conditions that were other than honorable.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

During the course of the appeal, in a July 2012 rating decision, the Veteran was assigned a temporary total rating, effective June, 28, 2012, in accordance with the provisions of 38 C.F.R. § 4.30, for his service-connected right ankle injury, which was recharacterized as a total right ankle arthroplasty, and a 20 percent disability rating was again assigned, effective September 1, 2013. 

In December 2013, the Veteran appeared at a videoconference hearing before the undersigned.  

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

At his December 2013 videoconference hearing, the Veteran raised a claim of entitlement to service connection for plantar fasciitis, including as secondary to his service-connected right ankle disability.  However, the Agency of Original Jurisdiction (AOJ) has not yet developed or adjudicated this claim. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an increased rating for the service-connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant had other than honorable service from March 14, 1981 to August 9, 1982; he was given an administrative discharge for conduct triable by court-martial.

2.  Service connection based on the other than honorable service is precluded as a matter of law.

3.  In a July 1995 rating decision, the RO denied the service connection for a left knee injury.  

4.  In an unappealed March 2003 decision, the RO denied the application to reopen the claim of service connection for a left knee disorder.  

5.  The evidence received since the March 2003 rating decision as to the issue of service connection for a left knee disorder is cumulative in nature and repetitive of facts that were previously considered.

6.  Degenerative joint disease of the right knee was not manifest during valid service and is not attributable to service.

7.  Degenerative joint disease of the right knee is unrelated (causation or aggravation) to a service-connected disease or injury.  

8.  Degenerative joint disease of the left knee is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The Veteran's service from March 14, 1981 to August 9, 1982 ended with an other than honorable discharge due to conduct triable by court-martial, and is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12 (2013).

2.  The March 2003 rating decision denying service connection for a left injury disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for a left knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Degenerative joint disease of the right knee was not incurred in or aggravated by honorable service, cannot be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury..  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  Degenerative joint disease of the left knee is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in November 2010.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection of his right and left knee disorders.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's December 2013 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Character of Discharge

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions which were other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of a discharge as honorable by a service department is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

As to the regulatory bars, a discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).  

As noted above, the period of service from March 1978 to March 13, 1981 was honorable, and the period of service from March 14, 1981 to August 1982 was under conditions that were other than honorable.  As per a December 1994 Administrative Decision, the character of discharge from this latter period of service is a bar to VA compensation benefits.  The Veteran's personnel records show that the Veteran was recommended for discharge due to conviction and confinement by a civil court; an other than honorable discharge was to be provided and pending court-martial charges were to be dismissed upon discharge.  These records also indicate that the Veteran received 5 Article 15s.  The Veteran was afforded a mental status examination prior to discharge and was not deemed to be insane, and he waived his rights to appeal his separation for misconduct to a Board of Officers.  Thus, the Veteran is only eligible for disability benefits for the period of service from March 1978 to March 13, 1981.


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied service connection of a left knee injury in July 1995.  The Veteran did not appeal, and the decision became final.  In October 2002, the Veteran submitted an application to reopen, which was denied in March 2003.  The Veteran did not file a substantive appeal.   Therefore, the March 2003 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the July 1995 rating decision, the RO denied service connection on the basis that a left knee injury in August 1981 occurred during a period of service which was determined to be a bar to VA benefits.  The RO acknowledged that the Veteran has been treated for his left knee since his other than honorable period of service, and pointed out that the Veteran's service treatment records did not show a left knee injury during his honorable period of service.  The post service evidence was consistent with arthritis.  In March 2003, the RO denied the application to reopen on the basis that the Veteran did not provide any evidence to warrant reconsideration of the administrative decision which established that his period of service from March 14, 1981 to August 9, 1982 was a bar to VA benefits. 

To the extent that the Veteran contends that he should be service-connected for his left knee injury in August 1981, this occurred during a period of service which was a bar to VA benefits, and the Veteran has not provided any evidence that warrants reconsideration of the administrative decision which established the bar to VA benefits.  

To the extent that the Veteran also asserts that his current left knee disorder should be service-connected due to an event or injury during his honorable period of service, that claim is must also be denied, as the Veteran has not provided any evidence of an event or injury during his honorable period of service.  As the RO pointed out in the July 1995 rating decision, the only left knee injury occurred during a period of service which is a bar to VA benefits.  The presence of a current disability and ongoing symptoms were previously established and considered in the July 1995 and March 2003 rating decisions; evidence confirming that he has a left knee disability is cumulative.  In sum, the evidence submitted is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claim.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
To the extent that the Veteran asserts entitlement to service connection for a right knee disorder related to his period of other than honorable service, the claim of entitlement to service connection must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that the Veteran had valid service from March 1978 to March 13, 1981.  As such, for the purposes of his claim for service connection of a right knee disorder, only that period of service will be considered.

Based on the evidence of record, the Veteran's claim of service connection for a right knee disorder must be denied.  In this case, there is no evidence of a right knee disorder during honorable service or for many years thereafter.  Rather, service treatment records reflect that there were no complaints or clinical findings related to his right knee during his period of honorable service; no right knee injury was demonstrated.  Furthermore, the Board observes that the Veteran did not make any relevant complaints and there was no pertinent symptomatology at a June 1995 VA examination.  In short, the evidence fails to establish the presence of right knee pathology during honorable service.

The Veteran is competent to report that he has degenerative joint disease of the right knee.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his period of honorable service for his right knee disorder.  The weight of the evidence reflects that the Veteran's right knee disorder is unrelated to his period of honorable service.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected right ankle disability did not cause or aggravate the Veteran's right and left knee degenerative joint disease.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's degenerative joint disease of the right and left knees and his service-connected right ankle disability. 

The Board acknowledges that records show that the Veteran was diagnosed with degenerative changes of the right knee in 1987; however, the March 2011 VA examiner found that that the Veteran's right knee disorder is unrelated to the Veteran's period of honorable service, and was not proximately due to or the result of the Veteran's service-connected right ankle disability.  The March 2011 VA examiner also found that the Veteran's left knee disability was not proximately due to or the result of the Veteran's service-connected right ankle disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the March 2011 VA joints examiner found that, although x-rays showed degenerative joint disease of the right and left knees, neither was related to the Veteran's service-connected right ankle disability.  According to the VA examiner, the Veteran did not have any complaints related to his (now) service-connected right ankle until his initial claim for service connection in 1994, but that he was treated for his knees at least as early as 1991.  The VA examiner noted that the only left knee findings in service were during the period determined to be a bar to VA benefits; there was no right knee injury in either period of service.  The VA examiner also noted that the Veteran weighs over 300 pounds, with an occupational history in construction; injured his left knee on the job in 1991; was treated for a work related injury to the right knee in 1993; and had a history of right knee surgery in 1987.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's right and left knee disorders to an in-service event or illness, including his service-connected right ankle disability, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the March 2011 VA examination report and the clinical evidence of record.  The March 2011 VA examiner, in determining that the Veteran's right and left knee disorders are unrelated to his service-connected right ankle disability, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the March 2011 VA examination report, establishes that the Veteran's right and left knee degenerative joint disease is unrelated (causation or aggravation) to his service-connected right ankle disability.  Additionally, the Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that his left and right knee disorders are related, by means of causation or aggravation, to his service-connected right ankle disability.  The March 2011 VA examiner explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's right knee degenerative joint disease to his period of honorable service or his degenerative joint disease of the right and left knees to his service-connected right ankle disability.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for right and left knee degenerative joint disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection for a left knee injury, on a direct basis, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder, on a secondary basis, is denied.



REMAND

Given that the Veteran has not been reexamined since his June 2012 total right ankle arthroplasty and asserts that his symptoms of his service-connected total right ankle arthroplasty (previously right ankle injury) worsened since his 2011 VA examination, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected total right ankle arthroplasty on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since June 2012.

2.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected total ankle arthroplasty of the right ankle.  The examination report should also address the nature and severity of any right ankle scars.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


